United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1546
                                   ___________

Vernon Smith,                          *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Willa Dean Spath, Circuit Clerk, Lee   * Eastern District of Arkansas
County, Bill Lewellen, Public          *
Defender, Lee County,                  *    [UNPUBLISHED]
                                       *
             Appellees.                *
                                  ___________

                          Submitted: March 31, 1999

                               Filed: May 17, 1999
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Inmate Vernon Smith appeals from the final judgment entered in the District
Court1 for the Eastern District of Arkansas, dismissing with prejudice his 42 U.S.C.


      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendation of the Honorable John
F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas.
§ 1983 action prior to service. Smith claimed his Fourteenth Amendment due process
rights were violated when defendants deliberately delayed the correction of a clerical
error in his sentencing order. We conclude dismissal was proper because Smith’s
complaint allegations show he suffered no resulting injury other than alleged emotional
distress. See 42 U.S.C. § 1997e(e) (prisoners may not bring federal civil actions for
mental or emotional injury without prior showing of physical injury); Knight v.
Lombardi, 952 F.2d 177, 179 (8th Cir. 1991) (inmate’s procedural due process claim
dismissed where inmate failed to allege or present evidence of injury flowing from
alleged violation).

      Accordingly, we affirm. See 8th Cir. R. 47A(a). We deny Smith’s request for
appointment of counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-